Case: 13-11837     Date Filed: 12/30/2013   Page: 1 of 9


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 13-11837
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 8:11-cv-02282-EAK-TBM



SANDRA M. GRAY,

                                                                 Plaintiff-Appellant,

                                       versus

COMMISSIONER OF SOCIAL SECURITY,

                                                               Defendant-Appellee.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (December 30, 2013)

Before TJOFLAT, MARCUS and JORDAN, Circuit Judges.

PER CURIAM:

      Sandra Monique Gray appeals the district court’s order affirming the Social

Security Administration’s denial of her application for disability insurance benefits
              Case: 13-11837    Date Filed: 12/30/2013   Page: 2 of 9


and supplemental security income. On appeal, Gray argues that the administrative

law judge (“ALJ”) erred by concluding that she did not suffer from a severe

cervical spine impairment and by omitting limitations from that impairment in the

RFC assessment, and also erred in weighing the medical opinion evidence. After

careful review, we affirm.

      We review the ALJ’s decision in order to determine whether the ALJ

applied proper legal standards and whether the factual findings are supported by

substantial evidence. Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158

(11th Cir. 2004). Substantial evidence is “more than a scintilla” and is relevant

evidence that a reasonable person would accept as adequate to support a

conclusion that a claimant is or is not entitled to benefits. Id. We may not reweigh

the evidence and decide facts anew, and must defer to the ALJ’s decision if it is

supported by substantial evidence even if the evidence preponderates against it.

See Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005). By contrast, we give

no deference to the ALJ’s legal conclusions, which are reviewed with “close

scrutiny.” Keeton v. Dep’t of Health & Human Servs., 21 F.3d 1064, 1066 (11th

Cir. 1994).   An ALJ’s failure to apply the correct law or provide sufficient

reasoning so as to determine that the proper legal analysis has been conducted

requires reversal. Id. However, even if the ALJ made a factual error or applied an

improper legal standard, we may conclude that such errors are harmless in the


                                         2
               Case: 13-11837    Date Filed: 12/30/2013   Page: 3 of 9


context of a particular case. See Diorio v. Heckler, 721 F.2d 726, 728 (11th Cir.

1983) (concluding that the ALJ erred in stating the claimant was closely

approaching advanced age and in considering the claimant’s prior job as an

assembler, contrary to the regulations, but holding that these errors were harmless).

       First, we are unpersuaded by Gray’s claim that the ALJ erred in its

conclusions concerning Gray’s alleged severe cervical spine impairment. The

Commissioner uses a five-step, sequential evaluation process to determine whether

a claimant is disabled. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178

(11th Cir. 2011). This process includes an analysis of whether the claimant: (1) is

unable to engage in substantial gainful activity; (2) has a severe and medically

determinable impairment; (3) has an impairment, or combination thereof, that

meets or equals a Listing, and meets the duration requirement; (4) can perform her

past relevant work, in light of her residual functional capacity (“RFC”); and (5) can

make an adjustment to other work, in light of her RFC, age, education, and work

experience. Id.; 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).

------------

       Step two is a threshold inquiry that “allows only claims based on the most

trivial impairments to be rejected.” McDaniel v. Bowen, 800 F.2d 1026, 1031

(11th Cir. 1986). It thus “acts as a filter” to weed out claims where there are no

substantial impairments at all. Jamison v. Bowen, 814 F.2d 585, 588 (11th Cir.


                                          3
              Case: 13-11837    Date Filed: 12/30/2013   Page: 4 of 9


1987). To show a “severe” impairment, a claimant must show “any impairment or

combination of impairments which significantly limits [her] physical or mental

ability to do basic work activities.” 20 C.F.R. §§ 404.1520(c), 416.920(c); see id.

§§ 404.1521(b), 416.921(b) (defining the ability to perform basic work activities as

“the abilities and aptitudes necessary to do most jobs,” examples of which

including walking, standing, sitting, and responding appropriately to usual work

situations). “[A]n impairment can be considered as not severe only if it is a slight

abnormality which has such a minimal effect on the individual that it would not be

expected to interfere with the individual’s ability to work, irrespective of age,

education, or work experience.” Brady v. Heckler, 724 F.2d 914, 920 (11th Cir.

1984); see McDaniel, 800 F.2d at 1031 (describing the claimant’s burden to show a

severe impairment as “mild”). If any impairment or combination of impairments is

qualifies as “severe,” step two is satisfied and the claim advances to step three.

Jamison, 814 F.2d at 588. Once a case advances beyond step two, the ALJ must

consider all impairments, severe or not, at step three and in assessing the RFC.

Bowen v. Heckler, 748 F.2d 629, 634-35 (11th Cir. 1984).

      Where a claimant attempts to establish disability through her own testimony

concerning pain or other subjective symptoms, “the claimant must satisfy two parts

of a three-part test showing: (1) evidence of an underlying medical condition; and

(2) either (a) objective medical evidence confirming the severity of the alleged


                                         4
              Case: 13-11837     Date Filed: 12/30/2013   Page: 5 of 9


pain; or (b) that the objectively determined medical condition can reasonably be

expected to give rise” to the claimed symptoms. Wilson v. Barnhart, 284 F.3d
1219, 1225 (11th Cir. 2002). In weighing the evidence, credibility determinations

“are the province of the ALJ.” Moore v. Barnhart, 405 F.3d 1208, 1212 (11th Cir.

2005). If the ALJ discredits the claimant’s subjective testimony, the ALJ “must

articulate explicit and adequate reasons for doing so”; failure to do so “requires, as

a matter of law, that the testimony be accepted as true.” Wilson, 284 F.2d at 1225.

      Here, we need not consider whether substantial evidence supports the ALJ’s

conclusion at step two -- that Gray’s cervical spine impairment was not a severe

impairment -- because even if there was error, it would be harmless. In assessing

Gray’s RFC, the ALJ found that Gray had severe impairments and that the step two

test was satisfied, and then specifically considered and discussed the symptoms

that Gray alleged stemmed from a cervical spine impairment elsewhere in the five-

step sequential process. See Jamison, 814 F.2d at 588. The ALJ thus performed

the analysis that would have been required had he determined a cervical spine

impairment was severe at step two. See id. The ALJ specifically discussed the

possible existence of osteomyelitis or bone infection, considered Gray’s

complaints that she claimed stemmed from a spinal condition -- extreme pain,

sleeplessness, numbness in limbs and fingers, cramps, spasms, difficulty

ambulating and sitting, trouble bending her neck, tingling, and tenderness on her


                                          5
              Case: 13-11837    Date Filed: 12/30/2013   Page: 6 of 9


left side -- and also discussed the objective medical evidence and medical opinion

testimony. Accordingly, even if the ALJ erred at step two, any error was harmless.

      To the extent that Gray argues the RFC assessment did not take into account

her limitations in manipulation that stemmed from a cervical spine impairment, the

ALJ’s RFC assessment is supported by substantial evidence. As a preliminary

matter, Gray appears to only argue that her RFC would be “more accurate[]” if a

severe cervical spine impairment had been determined at step two. However, Dr.

Shriver opined that Gray’s very mild median mononeuropathy did not explain her

reported symptoms, and was in fact only expected to cause mild and intermittent

tingling in her hand depending on Gray’s activity and hand position. Further, two

physical RFC assessments concluded that Gray had no manipulative limitations.

The ALJ also concluded that Gray’s statements regarding her symptoms were not

credible to the extent they were inconsistent with the RFC, considering her wide

variety of activities of daily living, which included housework, going to

community meetings, and attending to her personal care. See Moore, 405 F.3d at

1212 (explaining that the ALJ is entitled to make credibility findings).

Accordingly, the RFC assessment did take into account objectively determinable

manipulative limitations, and is otherwise supported by substantial evidence.

      We also find no merit in Gray’s claim that the ALJ erred in weighing the

medical opinion evidence. In assessing medical evidence, the ALJ must “state


                                         6
              Case: 13-11837     Date Filed: 12/30/2013   Page: 7 of 9


with particularity the weight he gave the different medical opinions and the reasons

therefor.” Sharfarz v. Bowen, 825 F.2d 278, 279 (11th Cir. 1987). The ALJ must

“accord considerable weight to [the claimant’s] treating physician’s opinion absent

good cause for not doing so.” Id. at 279-80; see 20 C.F.R. §§ 404.1527(c)(2),

416.927(c)(2) (providing that medical opinion treating sources are entitled to

controlling weight if well-supported by medically acceptable objective evidence

and not inconsistent with the other substantial evidence in the record).          The

opinions of nonexamining, reviewing physicians, when contrary to the opinion of a

treating or examining physician, are entitled to little weight and do not, “taken

alone, constitute substantial evidence.” Broughton v. Heckler, 776 F.2d 960, 962

(11th Cir. 1985); Sharfarz, 825 F.2d at 280. “Of course, the ALJ may reject any

medical opinion if the evidence supports a contrary finding.” Sharfarz, 825 F.2d at

280. Further, whether a claimant is disabled or unable to work is an issue reserved

to the Commissioner as an administrative finding, and a medical source opinion on

this issue is not a “medical opinion.” 20 C.F.R. §§ 404.1527(d), 416.927(d).

      As the record shows here, the ALJ adequately explained the weight assigned

to different medical opinions and the reasoning behind his decisions. First, the

opinions of Dr. Stengel, Dr. Moukkadem, and Dr. Finn that Gray was unable to

work are not entitled to controlling weight because disability is an issue reserved to

the Commissioner as an administrative finding, and in any event the ALJ


                                          7
              Case: 13-11837    Date Filed: 12/30/2013   Page: 8 of 9


adequately explained why the doctors’ conclusions were entitled to little weight.

See 20 C.F.R. §§ 404.1527(d), 416.927(d); Sharfarz, 825 F.2d at 279. Dr. Stengel

opined that Gray’s spine looked good for her age, and also explained that his role

was only to evaluate whether surgical intervention was necessary and that

disability needed to be addressed by someone who was experienced and able to

determine whether she was truly able to go back to work. The ALJ thus gave little

weight to Dr. Stengel’s statements that Gray was temporarily unable to work due

to her cervical spine issues and pain management. The ALJ concluded that Dr.

Moukaddem’s opinion that Gray could not work due to pain and numbness was in

conflict with the record as a whole, which suggested that Gray was able to perform

a wide variety of activities of daily living. The ALJ also pointed out that Dr. Finn

did not note any of Gray’s specific restrictions to support his conclusion of

disability, especially given his uncertainty whether Gray had an infectious or

degenerative disc condition and his conclusion that despite unspecified limited

mobility in her cervical and lumbar spine she was neurologically intact and stable.

The ALJ thus adequately explained the weight he assigned to these opinions. See

Sharfarz, 825 F.2d at 279.

      As for Gray’s arguments regarding the opinions of Dr. Shefsky and Dr.

Renny, Dr. Shefsky was an examining physician who concluded that Gray had a

full range of motion in her cervical and lumbar spine. See Broughton, 776 F.2d at


                                         8
              Case: 13-11837     Date Filed: 12/30/2013   Page: 9 of 9


962 (“[T]he opinion of an examining physician is generally entitled to more weight

than the opinion of a non-examining physician.” (quotation omitted)). Although

Dr. Shefsky appears to have not had the benefit of reviewing MRI evidence, this

does not undermine the range of motion results of his physical examination, and

the ALJ only mentioned Dr. Shefsky’s examination for the purpose of showing that

physical examination did not reveal limitations in her back or in other areas where

she complained of symptoms. Dr. Shefsky’s opinion regarding Gray’s limitations

of motion in her cervical spine is not contrary to the record as a whole, given

Gray’s reports of being able to do household chores and attend social events.

Further, Dr. Renny’s physical RFC examination did not rely solely on Dr.

Shefsky’s report, but also reviewed MRI reports and the records of at least one

other doctor, and noted Gray’s allegations of cervical degenerative disc disease.

Dr. Renny’s opinion was also consistent with the evidence as a whole, given that

Dr. Shefsky concluded Gray had no limitations in the movement of her cervical

spine, Dr. Stengel described her cervical spine as typical for her age, and Gray

reported activities of daily living that included household chores, attending events,

shopping, and walking.       See id. (stating that the reports of nonexamining

physicians do not, if “taken alone,” constitute substantial evidence). Accordingly,

the ALJ did not err by giving significant weight to the opinion of Dr. Renny.

      AFFIRMED.


                                         9